DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE filed 18 February 2021 and amendment filed 25 February 2021.
Claims 1-5, 7-20, and 22-32 are pending. Claims 31-32 are newly added. Claims 1, 4, 16, and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 6-9, 11-13, 16-19, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0275892, published 17 October 2013, hereafter Li) and further in view of Holsman et al. (US 2013/0054348, published 28 February 2013, hereafter Holsman) and further in view of Krebs (US 2019/0042737, filed 1 August 2017) and further in view of Wang et al. (US 2020/0065712, filed 23 August 2018, hereafter Wang).
As per independent claim 1, Li, which is analogous to the claimed invention because it is directed toward a website building system, discloses a website building (WBS), the system comprising:
a processor implementing a machine learning feedback-based proposal module (Figure 2, item 202), the module comprising:
an AI unit to support one or more specific activity related to the WBS and to provide at least one system suggestion to the users related to it’s the one or more specific activity, each said per activity AI unit comprising 
wherein the one or more specific activity related to the WBS comprises at least one multi-component task for handling of websites within the WBS (paragraph 0031)
a feedback system to provide using implicit feedback about editing behaviors within the WBS (paragraph 0030) and explicit feedback to suggestions and at least one proposal (paragraph 0031) from the users for updating the at least one machine learning model, the feedback system to analyze both the implicit and explicit feedback to determine which one of the at least one machine learning model to update (paragraph 0031: Here, the UI design application updates on the fly based upon user modifications/selection of items for inclusion within the UI design. These user selections constitute feedback causing the further suggestions to be modified).
Li fails to specifically disclose a database storing at least the websites of a plurality of users of the WBS and components of the websites. However, Holsman, which is analogous to the claimed invention because it is directed toward storing webpage information in a database to populate a template, discloses storing at least the website of a plurality of users of the page building system and components of the page (paragraph 0045). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Holsman with Li, with a reasonable expectation of success, as it would have enabled a user to store contents for populating a page. This would have enabled a user to easily access and customize pages on a canvas based upon available content items. This would have enabled the user to store contents of sites in a single repository, so that these contents can be populated on demand.
Li fails to specifically disclose training the machine learning model using at least different object types and feedback types and dynamically updating the machine learning models from a plurality of different kinds of feedback from at least the users, the feedback system to evaluate a response quality of the feedback. However, Krebs, which is analogous art to the claimed invention because it is directed toward dynamically updating machine learning models based upon user interactions, discloses training the machine learning model using at least different object types and feedback types and dynamically updating the machine learning models from a plurality of different kinds of feedback from at least the users, the feedback system to evaluate a response quality of the feedback (paragraphs 0062-0063: Here, an intrusion analyzer identifies logs to prioritize (different kinds of feedback) and dynamically updates the intrusion analyzer based upon feedback from the users. The machine learning module uses this information to train the model and update the dynamic rule patterns to identify malicious activities). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Krebs with Li, with a reasonable expectation of success, as it would have enabled a user to dynamically update the machine learning module. This would have provided a more flexible machine learning module in order to provide the best possible experience to a user.
Li fails to specifically disclose a plurality of per activity AI (artificial intelligence) units. However, Wang, which is analogous to the claimed invention because it is directed toward identifying and pruning data based upon identified machine-learning components, discloses a plurality of per activity AI (artificial intelligence) units (paragraph 0079: Here, a plurality of machine-learning (AI) configurations are created. Test quality metrics are computed and machine-learning configurations are pruned). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wang with Li, with a reasonable expectation of success, as it would have enabled for maintaining a best configuration. This would have enabled the user to create a website having the highest scoring layout based on the trained data set.
As per dependent claim 2, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses wherein the feedback system comprises an implicit feedback handler to analyze at least editing histories of the user to determine what further activity the users perform on their websites and/or within the WBS and to generate the implicit feedback (paragraphs 0030-0031: Here, a user’s actions provide a history for proposing additional edits. Based upon a user not selecting a proposed suggested edit, it constitutes an implicit feedback).
As per dependent claim 3, Li, Holsman, Krebs, and Wang disclose the limitation similar to those in claim 2, and the same rejection is incorporated herein. Li discloses wherein the feedback system also comprises an explicit feedback handler to analyze at least user responses to the at least one system suggestion to determine how the users respond to the at least one system suggestion and to generate therefrom the explicit feedback (paragraph 0031: Here, a user selection to confirm/accept suggestions is an explicit feedback).
As per independent claim 4, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Additionally, Li discloses an editor operative with the proposal module and wherein the tasks comprise at least one single component task within the editor (paragraph 0030: Here, an auto completion is a single component task feature).
As per dependent claim 7, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses wherein the at least one multi-component task comprises at least one of:
component grouping
component group labeling
component ordering
object analysis
object transformation
desktop to mobile transformation
importation of websites
template replacement
support of responsive editors (paragraph 0031: Here, customizing the design template in the canvas is supporting the responsive editors and providing alternative design suggestions)
alternate design suggestion
As per dependent claim 8, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses an interaction generator to provide at least one suggestion related to each said activity to said users based on the output of the at least one machine learning model (paragraph 0033: Here, design suggestions are presented based upon them being above a set threshold).
As per dependent claim 9, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses wherein the at least one machine learning model is a model suited to the activity and selected from one or more of the following types of models: supervised, unsupervised, prediction algorithms (paragraph 0033), classification algorithms, clustering algorithms (paragraph 0041), time-series forecasting algorithms, image to image models, sequence to sequence models, and Generative models.
As per dependent claim 11, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses the proposal module to update at least one of the machine learning models at one of the following: periodically and based on user activity (paragraph 0041: Here, the proposals are modified based upon user activity).
As per dependent claim 12, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Li discloses wherein the implicit feedback handler to receive information gathered from within the WBS, wherein the information comprises disposition of the component and at least one of the following: business information, user information, and site information (paragraphs 0031 and 0041).
As per dependent claim 13, Li, Holsman, Krebs, and Wang disclose the interaction generator to provide one of a plurality of interactions as a function of parameters of the user, of the website, of the editing history (paragraphs 0031 and 0041).
With respect to claims 16-19, 22-24, and 26-29, the applicant discloses the limitations substantially similar to those in claims 1-4, 7-9, and 11-13, respectively. Claims 16-19, 22-24, and 26-29 are similarly rejected.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Holsman, Krebs, and Wang and further in view of Maloney et al.(US 2017/0140241, published 18 May 2017, hereafter Maloney).
As per dependent claim 5, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Li fails to specifically disclose wherein the at least one single component, editing related task comprises at least one of:
image resolution improvement
face detection
portrait segmentation
object segmentation
image cropping
image enhancement
logo creation
site text generation
However, Maloney, which is analogous to the claimed invention because it is directed toward performing a modification task, discloses disclose wherein the at least one single component, editing related task comprises at least one of:
image resolution improvement
face detection
portrait segmentation
object segmentation
image cropping (Figure 2; paragraph 0075)
image enhancement
logo creation
site text generation
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Maloney with Li, with a reasonable expectation of success, as it would have enabled a user to crop contents, based upon image analysis, in order to allow for user selection of image suggestions. This would have enabled a user to select an image cropping selection for customizing a display based upon his/her preferences.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 5. Claim 20 is similarly rejected.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Holsman, Krebs, and Wang and further in view of Gorman et al. (US 2013/0171594, published 4 July 2013, hereafter Gorman).
As per dependent claim 10, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses wherein the feedback system comprises at least one of:
a response evaluator to evaluate a response quality of feedback responses from said users
a user evaluator to evaluate a user quality in giving feedback
a vendor handler to analyze feedback at least from vendor staff of the WBS
a community handler to analyze feedback at least from a community of users
However, Gorman, which is analogous to the claimed invention because it is directed toward collaborative training and evaluation of contents, discloses wherein the feedback system comprises at least one of:
a response evaluator to evaluate a response quality of feedback responses from said users (paragraph 0086)
a user evaluator to evaluate a user quality in giving feedback
a vendor handler to analyze feedback at least from vendor staff of the WBS
a community handler to analyze feedback at least from a community of users
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gorman with Li, with a reasonable expectation of success, as it would have enabled collaboration to train and evaluate a model for providing user suggestions. This would have allowed a single user to receive more relevant suggestions based upon the responses of multiple users. This would have provided a more robust training and suggestion model for a single user.
With respect to claim 25, the applicant discloses the limitations substantially similar to those in claim 10. Claim 25 is similarly rejected.

Claims 14-15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Holsman, Krebs, and Wang and further in view of Maloney and further in view of Cho (US 2008/0150964, published 26 June 2008).
As per dependent claim 14, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Li fails to specifically disclose wherein the at least one single component task is image cropping and wherein its said at least one machine learning model is an image cropping model to infer that areas of an image covered by overlapping components are non-important areas of the image.
However, Maloney, which is analogous to the claimed invention because it is directed toward performing a modification task, discloses disclose wherein the at least one single component task comprises image cropping (Figure 2; paragraph 0075).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Maloney with Li, with a reasonable expectation of success, as it would have enabled a user to crop contents, based upon image analysis, in order to allow for user selection of image suggestions. This would have enabled a user to select an image cropping selection for customizing a display based upon his/her preferences.
Additionally, Cho, which is analogous art to the claimed invention because it is directed toward identifying important/non-important areas of images, discloses inferring that areas covered by overlapping components are non-important areas of the image (paragraph 0052). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cho with Li, with a reasonable expectation of success, as it would have enabled a user to identify and modify contents based upon the determination of important/un-important areas. This would have ensured that important contents are not overlapped, while allowing un-important areas to be overlapped, thus conserving processing power to position them in a non-overlapped manner.
As per dependent claim 15, Li, Holsman, Krebs, Wang, Maloney, and Cho disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Li fails to specifically disclose receiving indication of non-important areas of a background image from at least one per activity AI unit to place layout elements over the non-important areas. 
The examiner takes official notice that the user of background images in websites was notoriously well-known in the art at the time of the applicant’s effective filing date as a means for providing information, such as an identifying mark, on a page in order to build brand awareness. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Li, with a reasonable expectation of success, as it would have enabled a user to provide a background image within his/her site. This would have helped a user to identify his/her brand on every page of a site in order to build brand awareness.
Additionally, Cho, which is analogous art to the claimed invention because it is directed toward identifying important/non-important areas of images, discloses inferring that areas covered by overlapping components are non-important areas of the image (paragraph 0052). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cho with Li, with a reasonable expectation of success, as it would have enabled a user to identify and modify contents based upon the determination of important/un-important areas. This would have ensured that important contents are not overlapped, while allowing un-important areas to be overlapped, thus conserving processing power to position them in a non-overlapped manner.
With respect to claim 29, the applicant discloses the limitations substantially similar to those in claim 14. Claim 29 is similarly rejected.
With respect to claim 30, the applicant discloses the limitations substantially similar to those in claim 15. Claim 30 is similarly rejected.

Claims 31-32 are under 35 U.S.C. 103 as being unpatentable over Li, Holsman, Krebs, and Wang and further in view of Ansel (US 2018/0203826, published 19 July 2018).
As per dependent claim 31, Li, Holsman, Krebs, and Wang disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li fails to specifically disclose wherein at least one machine learning model is also trained using at least one of interaction formations and information about websites internal to the WBS. However, Ansel, which is analogous to the claimed invention because it is directed to using website internal information, such as page layout information, to train a machine learning engine, discloses wherein at least one machine learning model is also trained using at least one of interaction formations and information about websites internal to the WBS (paragraph 0037). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ansel with Li, with a reasonable expectation of success, as it would have allowed for training and learning of page layout data. This would have provided the advantage of training and creating pages having optimized layouts.
With respect to claim 32, the applicant discloses the limitations substantially similar to those in claim 31. Claim 32 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li, Holsman, Krebs, and Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144